IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10497
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS RAMIREZ-HERNANDEZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:01-CR-72-1
                       - - - - - - - - - -
                         October 9, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          The Federal Public Defender representing Carlos Ramirez-

Hernandez has requested leave to withdraw as counsel and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Ramirez has not filed a response.   Our independent review of the

brief and the record discloses no nonfrivolous issue. Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10497
                                -2-

excused from further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.